Citation Nr: 0931397	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-15 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE
	
Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Army from February 1951 to January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for hearing loss.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  VA's duty to assist 
the Veteran in the development of the claim includes 
assisting the Veteran in the procurement of pertinent 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In December 2005, the Veteran submitted a VA Form 21-4142 on 
which he indicated the names of three medical providers who 
have treated his hearing loss.  On a separate form, the 
Veteran stated that one of those providers (Dr. G.) was 
deceased, and that another provider (Dr. K.) no longer had 
records from the Veteran's treatment.  The Veteran indicated, 
however, that he had been receiving treatment at the Miracle 
Ear facility from March 1999 until the present.  The RO did 
not attempt to contact Miracle Ear, and the only piece of 
evidence from Miracle Ear in the Veteran's claims file is a 
December 2002 audiogram.  The RO should contact Miracle Ear 
and request all available treatment records for the Veteran.

The Veteran indicated that he filed his claim because he 
could no longer afford to purchase hearing aides on his own 
since his retirement.  On remand, the RO should contact the 
Veteran and determine when he began using hearing aides.  The 
RO should request that the Veteran provide, if possible, 
documentation to support the history he provides.

The Veteran's claim is also being remanded to the RO so that, 
if possible, the audiologist who examined the Veteran in July 
2006, Dr. J.H., can clarify her opinion.  If Dr. J.H. is no 
longer available, a new examiner should consider the 
Veteran's claim and provide an opinion on the issues 
addressed in this remand.

The Veteran's induction examination in November 1950 noted 
that he had normal hearing in both ears.  On his examination 
prior to separation nearly two years later, the report showed 
that he had "impaired hearing in right ear" based on a 
whispered voice test score of 10/15 in that ear.

The July 2006 opinion by the VA audiologist indicated that 
the Veteran's bilateral, symmetrical, moderately severe to 
profound mixed hearing loss was "in conflict with discharge 
statement of 'impaired hearing right ear' only."  The 
examiner explained that, although the Veteran's separation 
examination noted right-ear hearing loss at the conclusion of 
the Veteran's service (which was not evident at entry into 
service), the whispered voice test is not sufficiently 
reliable to equate to definitive hearing loss.  The examiner 
opined that the Veteran's hearing loss was not related to 
service, indicating that "[m]ixed hearing loss is not 
consistent with military noise exposure without documented 
pathology noted at the time of acoustic trauma."  

The Board finds it difficult to reconcile the Veteran's 
service medical records with the July 2006 examiner's 
opinion, and needs clarification.  On remand, the examiner 
should address the etiology of the Veteran's right-ear 
hearing loss and the reliability of the whispered voice test, 
as described below.



Accordingly, the case is REMANDED for the following action:

1.  The RO should contact Miracle Ear, 
indicated by the Veteran on his VA Form 
21-4142 to have provided treatment for his 
hearing from March 1999 until at least 
December 2005, and request all available 
treatment records for the Veteran.

2.  The RO should contact the Veteran and 
request that he inform VA of when he began 
using hearing aides.  The RO should 
request that the Veteran provide all 
documentation possible to support the 
history he provides.

3.  The RO should arrange, if possible, 
for the claims file to be returned to Dr. 
J.H., the audiologist who examined the 
Veteran in April 2006 and provided an 
etiology opinion in July 2006.  If this is 
not possible, the RO should arrange for a 
different audiologist to address the 
questions presented in this remand.

The examiner should review the Veteran's 
claims file and this remand, and indicate 
in his or her report that such review 
occurred.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's current 
right-ear hearing loss began during 
service.  

Considering the "questionable" 
reliability of the whispered voice test 
and the Veteran's current symmetrical 
hearing loss, the examiner indicate 
whether it is at least as likely that the 
15/15 score reported for the left ear at 
separation was inaccurate (and thus, the 
Veteran actually had left ear hearing loss 
at separation), as it is that the 10/15 
score for the right ear was inaccurate, as 
implied in the examiner's July 2006 
opinion.

A complete rationale is requested for all 
opinions expressed by the examiner.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  




	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

